Name: 2005/103/EC: Commission Decision of 31 January 2005 determining a mechanism for the allocation of quotas to producers and importers of hydrochlorofluorocarbons for the years 2003 to 2009 according to Regulation (EC) No 2037/2000 of the European Parliament and of the Council (notified under document number C(2005) 134)
 Type: Decision_ENTSCHEID
 Subject Matter: chemistry;  miscellaneous industries;  technology and technical regulations;  competition;  production;  deterioration of the environment
 Date Published: 2005-02-05

 5.2.2005 EN Official Journal of the European Union L 33/65 COMMISSION DECISION of 31 January 2005 determining a mechanism for the allocation of quotas to producers and importers of hydrochlorofluorocarbons for the years 2003 to 2009 according to Regulation (EC) No 2037/2000 of the European Parliament and of the Council (notified under document number C(2005) 134) (Only the Dutch, English, Estonian, Finnish, French, German, Greek, Italian, Lithuanian, Polish, Slovenian, Spanish and Swedish texts are authentic) (2005/103/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 2037/2000 of the European Parliament and of the Council of 29 June 2000 on substances that deplete the ozone layer (1), and in particular Article 4(3)(ii) thereof, Whereas: (1) Community measures, in particular those contained in Council Regulation (EC) No 3093/94 of 15 December 1994 on substances that deplete the ozone layer (2) which was replaced by Regulation (EC) No 2037/2000, have led over several years to a reduction of overall consumption of hydrochlorofluorocarbons (HCFCs). (2) In the context of that reduction, quotas for individual producers and importers were fixed based on historical market shares and calculated by reference to the ozone depleting potential of those substances. (3) Since 1997 the market for those substances in respect of different uses has been stable. Almost two-thirds of the HCFCs were used for the production of foam until this use of HCFCs was banned on 1 January 2003. (4) In order not to disadvantage users of HCFCs making non-foam products from 1 January 2003, which would occur if the allocation system were to be based on historical market share of the use of HCFCs for foam products, it is appropriate to provide for a new allocation mechanism for the use of HCFCs after that date for the manufacture of non-foam products. For 2004 to 2009, the allocation system considered most appropriate was that based solely on the average, historical market share of HCFCs used for non-foam production. (5) While it is appropriate to limit the quotas available to importers to their respective percentage market share in 1999, provision should also be made to reallocate to registered HCFCs importers any import quota which has not been claimed and allocated in a given year. (6) Commission Decision 2002/654/EC of 12 August 2002 determining a mechanism for the allocation of quotas to producers and importers for hydrochlorofluorocarbons for the years 2003 to 2009 under Regulation (EC) No 2037/2000 of the European Parliament and of the Council (3) should be amended in order to take account of the increased quota for hydrochlorofluorocarbons (Group VIII) in Annex III to Regulation (EC) No 2037/2000, as amended by the 2003 Act of Accession and the historical market share of undertakings in the Member States that acceded on the 1 May 2004. (7) In the interests of legal clarity and transparency, Decision 2002/654/EC should therefore be replaced. (8) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 18(1) of Regulation (EC) No 2037/2000, HAS ADOPTED THIS DECISION: Article 1 Definitions For the purposes of this Decision, the following definitions shall apply: (a) market share for refrigeration means the average market share of sales of hydrochlorofluorocarbons for refrigeration applications of a producer in the years 1997, 1998 and 1999 as a percentage of the total market for refrigeration applications; (b) market share for foam production means the average market share of sales of hydrochlorofluorocarbons for foam production of a producer in the years 1997, 1998 and 1999 as a percentage of the total market for foam production; and (c) market share for solvent uses means the average market share of sales of hydrochlorofluorocarbons for solvent uses of a producer in the years 1997, 1998 and 1999 as a percentage of the total market for solvent uses. Article 2 Basis for the calculation of quotas The indicative quantities assigned for the consumption of hydrochlorofluorocarbons for refrigeration, foam production and solvents from the producers share of the calculated levels set out in Article 4(3)(i)(d) and (e) of Regulation (EC) No 2037/2000, shall be as set out in Annex I to this Decision. The market shares for each producer in the respective markets shall be as set out in Annex II (4). Article 3 Quotas for producers 1. For the years 2004 to 2007, for each producer the quota of the calculated level of hydrochlorofluorocarbons set out in Article 4(3)(i)(e) of Regulation (EC) No 2037/2000 which it places on the market or uses for its own account shall not exceed the sum of the following: (a) the producers market share for refrigeration of the total indicative quantity assigned for refrigeration in 2004; (b) the producers market share for solvents of the total indicative quantity assigned for solvents in 2004. 2. For the years 2008 and 2009, for each producer the quota of the calculated level of hydrochlorofluorocarbons set out in Article 4(3)(i)(f) of Regulation (EC) No 2037/2000 which it places on the market or uses for its own account shall not on a pro rata basis exceed the sum of the following: (a) the producers market share for refrigeration of the total indicative quantity assigned for refrigeration in 2004; (b) the producers market share for solvents of the total indicative quantity assigned for solvents in 2004. Article 4 Quotas for importers The calculated level of hydrochlorofluorocarbons that each importer may place on the market or use for its own account shall not exceed, as a percentage of the calculated level set out in Article 4(3)(i)(d), (e) and (f) of Regulation (EC) No 2037/2000, the percentage share assigned to it in 1999. Any amounts, however, which cannot be placed on the market, because importers entitled to do so did not apply for an import quota, shall be reallocated between those importers that have been given an import quota. The amount unallocated shall be divided between each importer and calculated on a proportional basis by reference to the size of the quotas already determined for those importers. Article 5 Decision 2002/654/EC is repealed. References to the repealed Decision shall be construed as references to this Decision. Article 6 This Decision is addressed to the following undertakings: Arkema SA Cours Michelet  La DÃ ©fense 10 F-92091 Paris La DÃ ©fense Arkema Quimica SA Avenida de Burgos, 12  planta 7 E-28036 Madrid DuPont de Nemours (Nederland) BV Baanhoekweg 22 3313 LA Dordrecht The Netherlands Honeywell Fluorine Products Europe BV Kempenweg 90 PO Box 264 6000 AG Weert The Netherlands Ineos Fluor Ltd PO Box 13 The Heath Runcorn Cheshire WA7 4QF United Kingdom Phosphoric Fertilizers Industry SA Thessaloniki Plant PO Box 10183 GR-54110 Thessaloniki Rhodia Organique Fine Ltd PO Box 46  St Andrews Road Avonmouth, Bristol BS11 9YF United Kingdom Solvay Electrolyse France 12 Cours Albert 1er F-75383 Paris Solvay Fluor GmbH Hans-BÃ ¶ckler-Allee 20 D-30173 Hannover Solvay Iberica SL Barcelona Calle Mallorca 269 E-08008 Barcelona Solvay Solexis SpA Viale Lombardia 20 I-20021 Bollate (MI) AB Ninolab P.O. Box 137 S-194 22 Upplands VÃ ¤sby Advanced Chemical SA C/ Balmes, 69 Pral 3o E 08007 Barcelona Alcobre SA C/Luis I, Nave 6-B Poligono Industrial Vallecas E-28031 Madrid Asahi Glass Europe BV World Trade Center Strawinskylaan 1525 1077 XX Amsterdam The Netherlands Avantec Bld Henri Cahn B.P. 27 F-94363 Bry-sur-Marne Cedex BaySystems Iberia S/A C/ Pau ClarÃ ­s 196 E-08037 Barcelona BOC Gazy ul. Pory 59 PL-02-757 Warszawa Boucquillon NV Nijverheidslaan 38 B-8540 Deerlijk Calorie 503 Rue HÃ ©lÃ ¨ne Boucher Z.I. Buc B.P. 33 F-78534 Buc Cedex Caraibes Froids SARL B.P. 6033 Ste ThÃ ©rÃ ¨se 4,5 km Route du Lamentin F-97219 Fort-de-France (Martinique) Celotex Limited Lady Lane Industrial Estate Hadleigh, Ipswich, Suffolk, IP7 6BA United Kingdom Efisol 14/24 Rue des AgglomÃ ©rÃ ©s F-92024 Nanterre CÃ ©dex Empor d.o.o. Trzaska 333 1000 Ljubljana Slovenia Etis d.o.o. LeskoÃ ¡kova 9a 1000 Ljubljana Slovenia Fibran SA 6th km Thessaloniki Oreokastro PO Box 40 306 GR-560 10 Thessaloniki Fiocco Trade SL C/ Molina No 16, Pta 5 E-46006 Valencia G.AL.Cycle-Air Ltd 3, Sinopis Str., Strovolos PO Box 28385 Nicosia, Cyprus Galco SA Avenue Carton de Wiart 79 B-1090 Brussels Galex SA B.P. 128 F-13321 Marseille Cedex 16 Genys UAB Lazdiju 20 Kaunas Lithuania GU Thermo Technology Ltd Greencool Refrigerants Unit 12 Park Gate Business Centre Chandlers Way, Park Gate Southampton SO31 1FQ United Kingdom Guido Tazzetti & Co. Strada Settimo 266 I-10156 Torino Harp International Gellihirion Industrial Estate Rhondda Cynon Taff Pontypridd CF37 5SX United Kingdom H&H International Ltd. Richmond Bridge House 419 Richmond Road Richmond TW1 2EX United Kingdom ICC Chemicals Ltd Northbridge Road Berkhamsted Hertfordshire HP4 1EF United Kingdom Kal y Sol P.I. Can Roca C/Carrerada s/n, E-08107 Martorelles (Barcelona) Linde Gaz Polska Sp. z o.o. ul. J. Lea 112 PL-30-133 KrakÃ ³w Matero Ltd 37 St. Kyriakides Ave. 3508 Limassol Cyprus Mebrom Assenedestraat 4 B-9940 Rieme  Ertvelde Nagase Europe Ltd Berliner Allee 59 D-40212 DÃ ¼sseldorf OU A Sektor Kasteheina 6-9 EE-31024 Kohtla-JÃ ¤rve Plasfi SA Ctra Montblanc, s/n E-43420 Sta Coloma de Queralt (Tarragona) Prodex-system sp. Z o.o. 24th Artemidy ST PL-01-497 Warsaw PW Gaztech ul. Kopernika 5 PL-11-200 Bartoszyce Quimidroga SA Calle Tuset 26 E-08006 Barcelona Refrigerant Products Ltd N9 Central Park Estate Westinghouse Road Trafford Park Manchester M17 1PG United Kingdom Resina Chemie BV Korte Groningerweg 1A 9607 PS Foxhol The Netherlands Sigma Aldrich Chimie SARL 80, rue de Luzais Lisle dabeau Chesnes F-38297 St Quentin Fallavier Sigma Aldrich Company Ltd The Old Brickyard New Road Gillingham SP8 4XT United Kingdom SJB Chemical Products BV Wellerondom 11 3230 AG Brelle The Netherlands Solquimia Iberia SL C/Duque de Alba No 3, 1o E-28012 Madrid Synthesia Espanola SA Conde Borrell, 62 E-08015 Barcelona Termo-Schiessl Sp. z o.o. ul. Raszynska 13 PL-05-500 Piaseczno Universal Chemistry & Technology SpA Viale A. Filippetti 20 I-20122 Milano Vuoksi YhtiÃ ¶ Oy Lappeentie 12 FIN-55100 Imatra Wigmors Irysowa str. # 5 PL-51-117 Wroclaw Done at Brussels, 31 January 2005. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 244, 29.9.2000, p. 1. Regulation as last amended by Commission Regulation (EC) No 2077/2004 (OJ L 359, 4.12.2004, p. 28). (2) OJ L 333, 22.12.1994, p. 1. (3) OJ L 220, 15.8.2002, p. 59. (4) Annex II is not published because it contains confidential commercial information. ANNEX I Indicative quantities assigned for 2004 and 2005 in tonnes/Ozone-depleting potential Market 2004 2005 Refrigeration 1 990,61 2 054,47 Foam Production 0,00 0,00 Solvents 64,11 66,17 Total 2 054,72 2 120,64